This is an appeal by the City of Hew York, a self-insured employer, from a decision of the Workmen’s Compensation Board in favor of claimant. The contentions of the appellant are that the medical testimony is conjectural and that the board refused to grant a rehearing to permit the introduction of additional reports. Claimant was a registered nurse. Prom September 15, 1942, until her disablement on October 21, 1944, she worked for the City of Hew York as head nurse in the Triboro Hospital. Claimant had an unrelated tuberculosis history. Claimant was suffering from tuberculosis. The board found that disabling tuberculosis was causally related to her employment in the Triboro Hospital. The employer’s first report of injury admits that to be the fact. The evidence sustains the determination of the" board. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.